  Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA
                        NEW ORLEANS DIVISION

IN RE: OIL SPILL BY THE OIL RIG        §                        MDL 2179
“DEEPWATER HORIZON” IN THE GULF        §
OF MEXICO ON APRIL 20, 2010            §                      SECTION: J
                                       §
                                       §                 JUDGE BARBIER
                                       §           MAG. JUDGE SHUSHAN
THIS DOCUMENT RELATES TO:              §

ABAD GONZALEZ PEREZ                    §                      2:16CV04571
AIDE PEREZ VALDEZ                      §                      2:16CV04717
ANGEL RAMOS CARRANZA                   §                      2:16CV04775
ARMANDO DELGADO RIOS                   §                      2:16CV04586
ARTEMIO ARAN BLANCO                    §                      2:16CV04345
BAUDELIO CRUZ CORONEL                  §                      2:16CV05310
DARIO MORENO SANTIAGO                  §                      2:16CV04556
EUSEBIO LANDEROS VEGA                  §                      2:16CV05315
EVELIO JIMENEZ PEREZ                   §                      2:16CV04783
FERNANDO BLANCO ARAN                   §                      2:16CV04499
FLOR IDILIA BLANCO ORTEGA              §                      2:16CV04521
FRANCISCO CHIRINO MOSCOSO              §                      2:16CV04563
FRANCISCO RANGEL HERNANDEZ             §                      2:16CV04724
FRANCISCO SOSA MORENO                  §                      2:16CV04797
FREDERICO CRUZ SANTIAGO                §                      2:16CV04594
GERSON BAUTISTA TORRES                 §                      2:16CV04512
GUILLERMINA CASTRO JOGUITUD            §                      2:16CV04550
GUILLERMINA HERNANDEZ SALDANA          §                      2:16CV04567
HERMILIO DURAN MARTINEZ                §                      2:16CV04762
HORACIO MORALES CRUZ                   §                      2:16CV04802
JOAQUIN DELGADO ORTIZ                  §                      2:16CV04584
JOEL FRANCO CRUZ                       §                      2:16CV04684
JOSE LUIS PALACIOS MEDINA              §                      2:16CV04806
LUIS ENRIQUE MARTINEZ LORENZO          §                      2:16CV04712
MARIA ESTHER MARTINEZ CASTILLO         §                      2:16CV04873
MIGUEL ZALETA REYES                    §                      2:16CV04730
PABLO ERNESTO ZAMORA SANCHEZ           §                      2:16CV04706
RAMIRO VILLALOBOS DELGADO              §                      2:16CV04697
RICARDO HEREDIA REYES                  §                      2:16CV04769
RITO ZALETA SALDANA                    §                      2:16CV04700
ROBERTO MARCELINO MAYA                 §                      2:16CV04866
ROSALINA CRUZ DAVILA                   §                      2:16CV04599
RUBEN RAMIREZ CALLARDO                 §                      2:16CV04777
RUBEN SOSA GONZALEZ                    §                      2:16CV04788
     Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 2 of 11




SANTOS AGUILAR CASTANEDA                              §                              2:16CV04349
SARA SANCHEZ GARCIA                                   §                              2:16CV04543
SATURNINO DELGADO GALLARDO                            §                              2:16CV04574
SEVERO ALDOCER MORALES                                §                              2:16CV04476
TERESO CRUZ                                           §                              2:16CV05710
VICTOR MANUEL GARCIA HERNANDEZ                        §                              2:16CV04786
VICTOR REYES GOMEZ                                    §                              2:16CV04692


           PLAINTIFFS’ RESPONSE BRIEF TO BP’S DISPOSITIVE MOTION
                 AS TO THE CLAIMS OF MEXICAN PLAINTIFFS


        Pursuant to this Court’s March 12, 2019 ORDER (Doc. 25492), the forty-one (41) plaintiffs

represented by the undersigned law firms, files this, a single, consolidated response brief. In

support thereof, would state the following:

I.      Introduction and Background

        This Court’s Pretrial Order No. 67, states “Defendants shall file any dispositive motions as

to the Remaining B1 Plaintiffs…” (Doc. 25370, at pg. 5). BP Exploration & Production Inc. and

BP America Production Company (collectively sometimes herein after referred to as “Responding

BP parties”), were the only two Defendants to file such a motion. (Doc. 25477). Subsequently, a

late joinder was filed by Halliburton Energy Services, Inc. (“HESI”) (Doc. 25506).

        Generally, Responding BP parties’ motion—without citation to any Federal Rule of Civil

Procedure—argues two points: (1) these plaintiffs are not authorized to make a claim under the

Oil Pollution Act (“OPA”) because they are foreign plaintiffs; and, (2) OPA displaces Plaintiffs’

maritime law claims. Id. In addition, BP states that the Toups Plaintiffs attempt to improperly

assert mass tort actions in violation of Pretrial Order No. 60 (Doc. 16050) (“PTO 60”). This

argument is inaccurate.
      Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 3 of 11




II.      There is Jurisdiction in the United States for Plaintiffs’ OPA Claims

         Responding BP parties argue “before a foreign claimant can recover under OPA, the United

States must explicitly consent, either by treaty or certification. As far as BP is aware, no court has

ever concluded that plaintiffs from Mexico can satisfy these requirements, and this Court and the

Fifth Circuit have previously rejected such claims in these proceedings.” (Doc. 25477). Their brief

then catalogues prior participation of Mexican plaintiffs in the litigation in support of their general

contention. However, their arguments do not account for certain historic treaties, recent

developments in international law, and fails to demonstrate the plaintiffs are in fact “foreign

claimants” under OPA. The previous treaties raised by the Mexican States included the (1)

Agreement of Cooperation regarding Pollution of the Marine Environment by Discharge of

Hydrocarbons and other Hazardous Substances, U.S. – Mexico, July 24, 1980 (32 U.S.T. 599); (2)

Cartagena Convention; (3) Protocol of 1992 to Amend the International Convention on Civil

Liability for Oil Pollution; and (4) Treaty on Maritime Boundaries. This Court found that none of

the above treaties demonstrate that “recovery is authorized by a treaty or executive agreement

between the U.S. and the Claimant’s Country (Doc. 4845). Plaintiffs herein though have raised

the North American Free Trade Agreement (“NAFTA”) in their pleadings, and now the

amendment to NAFTA as well as the North American Agreement on Environmental Cooperation

clearly show that there are agreements between the U.S. and Mexico (and Canada) to protect

environmental claims, and protect each other’s citizen’s claims.

         A.     United States-Mexico-Canada Agreement (USMCA) and North American
                Agreement on Environmental Cooperation

Several treaties support OPA jurisdiction. This includes, but is not limited to, The United States-

Mexico-Canada Agreement (“USMCA”) and North American Agreement on Environmental

Cooperation (“NAAEC”). The USMCA is the updated NAFTA Agreement. Both the U.S. and
   Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 4 of 11




Mexico (and Canada) signed this amended NAFTA agreement on November 30, 2018, and while

not implemented, several provisions of this recent treaty show it is now the clear public policy of

the U.S. to authorize recovery under OPA by Mexican plaintiffs such as the respondents. 33 U.S.C.

§ 2707. Specifically,

       Article 24.6: Procedural Matters

       1.      Each Party shall ensure that an interested person may request that the
               Party’s competent authorities investigate alleged violations of its
               environmental laws, and that the competent authorities give those requests
               due consideration, in accordance with its law.

       2.      Each Party shall ensure that persons with a recognized interest under its law
               in a particular matter have appropriate access to administrative, quasi-
               judicial, or judicial proceedings for the enforcement of the Party’s
               environmental laws, and the right to seek appropriate remedies or sanctions
               for violations of those laws.

       3.      Each Party shall ensure that administrative, quasi-judicial, or judicial
               proceedings for the enforcement of the Party’s environmental laws are
               available under its law and that those proceedings are fair, equitable,
               transparent, and comply with due process of law, including the
               opportunity for parties to the proceedings to support or defend their
               respective positions. The Parties recognize that these proceedings should
               not be unnecessarily complicated nor entail unreasonable fees or time
               limits.

       …

       Article 24.12: Marine Litter

       1.      The Parties recognize the importance of taking action to prevent and reduce
               marine litter, including plastic litter and microplastics, in order to preserve
               human health and marine and coastal ecosystems, prevent the loss of
               biodiversity, and mitigate marine litter’s costs and impacts.

       2.      Recognizing the global nature of the challenge of marine litter, each Party
               shall take measures to prevent and reduce marine litter.

       …

       Article 24.25: Environmental Cooperation
    Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 5 of 11




       1.      The Parties recognize the importance of cooperation as a mechanism to
               implement this Chapter, to enhance its benefits, and to strengthen the
               Parties’ joint and individual capacities to protect the environment, and to
               promote sustainable development as they strengthen their trade and
               investment relations.

       2.      The Parties are committed to expanding their cooperative relationship
               on environmental matters, recognizing it will help them achieve their
               shared environmental goals and objectives, including the development and
               improvement of environmental protection, practices, and technologies.

USMCA1. (select emphasis added). All OPA requires for foreign plaintiffs to demonstrate is that a

“treaty or executive agreement” authorizes recovery. 33 U.S.C. § 2707. Under the recent treaty,

both the United States and Mexico have agreed to ensure that “judicial proceedings for the

enforcement of the Party’s environmental laws are available under its law”. USMCA Article 24.6

(3). Further, both the United States and Mexico have “committed to expanding their cooperative

relationship on environmental matters.” USMCA Article 24.25(2). Read together, recovery under

OPA is authorized, and in fact mandated, by Articles 24.6 and 24.25 of the USMCA.

       Further, other treaties allow recovery under OPA—the North American Agreement on

Environmental Cooperation expressly provides access to remedies to United States and Mexico

alike for damages arising from violations from the other party’s environmental laws and

regulations. See Article 6 of the Agreement. This Agreement automatically came into effect after




1
  The USMCA did not exist when the movants were required to refile their suits pursuant to PTO
60. It is unclear from PTO 67 whether the stays in place in these matters is lifted with respect to
filing amended complaints, or just lifted with respect to the PTO 67 process. See, ORDER (Doc.
25494) (“Aside from the PTO 67 process, however, these cases are stayed. (See PTO 67 § VII,
Rec. Doc. 25370”)).

Accordingly, if Responding BP’s Dispositive Motion is denied, Plaintiffs will seek leave to amend
their complaints if necessary. However, all 33 U.S.C. § 2707 requires of a foreign claimant is that
it “demonstrate…recovery is authorized by a treaty…” Plaintiffs respectfully suggest such a
demonstration has been made herein. There is nothing to suggest that foreign claimants must
demonstrate authorization in its original Complaint.
   Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 6 of 11




entry into force of NAFTA. Some of the primary objectives of the agreement include the following:

(1) foster the protection and improvement of the environment in the territories of the Parties for

the well-being of present and future generations; (2) enhance compliance with, and enforcement

of, environmental laws and regulations; and (3) promote transparency and public participation in

the development of environmental laws, regulations and policies; and (4) promote pollution

prevention policies and practices. Article 6 purports to give private access the other government’s

remedies. The Agreement/Treaty states as follows:

       2.      Each Party shall ensure that persons with a legally recognized interest under its law
               in a particular matter have appropriate access to administrative, quasi-judicial or
               judicial proceedings for the enforcement of the Party’s environmental laws and
               regulations.

       3.      Private access to remedies shall include rights, in accordance with the Party’s law,
               such as:


               a.     To sue another person under that Party’s jurisdiction for damages;

               b.     To seek sanctions or remedies such as monetary penalties, emergency
                      closures or orders to mitigate the consequences of violations of its
                      environmental laws and regulations;

               c.     To request the competent authorities to take appropriate action to enforce
                      that Party’s environmental laws and regulations in order to protect the
                      environment or to avoid environmental harm; or

               d.     To seek injunctions where a person suffers, or may suffer, loss, damage or
                      injury as a result of conduct by another person under that Party’s jurisdiction
                      contrary to that Party’s environmental laws and regulations or from tortious
                      conduct.

       The foregoing notwithstanding, Responding BP parties’ brief fails to show the plaintiffs

listed on Exhibit 2 of PTO 67 are in fact “foreign claimants” as that term is used in OPA. A

“’foreign claimant’ means—(1) a person residing in a foreign country; (2) the government of a

foreign country; and (3) an agency or political subdivision of a foreign country.” 33 U.S.C. § 2707
   Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 7 of 11




(c). A “”person’ means an individual, corporation, partnership, association, State, municipality,

commission, or political subdivision of a State, or any interstate body.” 33 U.S.C. § 2701 (27).

These plaintiffs are cooperatives (“Coops”), they are not “an individual, corporation, partnership,

association, State, municipality, commission, or political subdivision of a State, or any interstate

body.” Id. BP makes no showing otherwise, and the instances of other dismissals for lack of

demonstrate a treaty authorizes recovery were in cases of political subdivisions, clearly meeting

the definition of “person” and therefore “foreign claimant” under OPA.

       As a result of the stay outlined in Footnote one above, no discovery has been made. It is

an open factual and legal question whether these Coops plaintiffs must demonstrate authorization

by treaty in order to pursue OPA claims.

       B.      BP Also Claims in Pleadings in Mexico that there is No Jurisdiction and/or
               The Forum is not Appropriate in Mexico

       The United States’ and Mexico’s agreements to establish judicial proceedings to enforce

their environmental laws, such as OPA, as well as their agreement to expand their relationship on

environmental matters when read with BP’s admission Mexico is the improper venue, further

establish recovery under OPA has been authorized by treaty or executive agreement. See, 33

U.S.C. § 2707. BP out not to be able to argue lack of jurisdiction in Mexico and lack of a cause of

action in the United States in light of the designation as a responsible party.

       On July 4, 2018, BP filed a Motion to Dismiss an action filed in Mexico with regard to the

Deepwater Horizon incident. BP claims the forum is not appropriate and filed an exception to the

Jurisdiction/Forum Non Conveniens in Mexico (See Exhibit “1” – Declaration of Horacio Jorge

Antonio Polanco Carrillo – Attachments “A” and “A-1”. See also, Exhibit “A-2”, which a certified

copy of the portion of Exhibit “A” transcribed by other Plaintiff Counsel [Doc 215515-1]). BP

alleges that Mexican Courts are not the proper forum for actions that occur outside its territory (in
   Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 8 of 11




fact, BP claims the U.S. Courts are the appropriate forum). Further, BP claims that in Mexico, the

Court should dismiss the claims filed there. Obviously, if the Mexican courts dismiss actions

related to the Deepwater Horizon incident as not being proper in Mexico, and at the same time

claim U.S. Courts are the proper forum or that there is no cause of action under OPA, these

Plaintiffs will have no forum to pursue a remedy for their damages.

       The United States and Mexico agreements referenced above to establish judicial

proceedings to enforce their environmental laws, such as OPA, as well as their agreement to

expand their relationship on environmental matters when read with BP’s admission that Mexico is

not a proper forum, further establish that OPA is an appropriate cause of action for Plaintiffs to

seek recovery. See, 33 U.S.C. § 2707.

III.   OPA Does Not Displace the Maritime Law Claims of Certain Defendants

       The Responding BP parties argue that the Mexican plaintiffs’ maritime law claims are

displaced by OPA. However, by operation of law OPA cannot displace the maritime law claims

of non-BP parties, as they have not been designated a “responsible party” under 33 U.S.C. § 2702

or other provision of OPA. Specifically, BP Exploration & Production Inc. and BP America

Production Company, are the only entities designed a responsible party for the April 20, 2010 oil

spill in the Gulf of Mexico by the oil rig “Deepwater Horizon”.

       Plaintiffs sued many more defendants than the Responding BP parties. See, e.g. Complaint

of La Sociedad Cooperativa de Produccion Pesquera Riverena Ostioneros de Saladero SCL, 2:16-

cv-04345, Doc. 1 (listing the following defendants: BP PLC; BP America, Inc.; BP Products North

America, Inc.; BP America Production Company; BP Exploration & Production, Inc.; Transocean

Ltd.; Transocean Holding, Inc.; Transocean Deepwater, Inc.; Transocean Offshore Deepwater
      Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 9 of 11




Drilling, Inc.; Triton Asset Leasing GMBH; Halliburton Energy Services, Inc. 2; and, Sperry

Drilling Services). All Defendants, other than the Responsive BP parties, have not been designated

“responsible part[ies]”. Accordingly, OPA cannot displace the maritime law claims of the non-BP

parties.

           This conclusion comports with the prior Orders of this Court: “OPA does not displace

general maritime law claims against non-Responsible parties. As to Responsible Parties, OPA does

displace general maritime law claims against Responsible Parties…” See, Aug. 26, 2011 ORDER,

Doc.3830, at pg. 38. While Halliburton Energy Services, Inc. (“HESI”), has joined late in the BP

Motion, the claims against them are general maritime claims, not OPA claims. As this Court has

already stated, “OPA does not displace general maritime claims against parties who are not

“Responsible Parties” under OPA (Doc. 4845, p. 5). Plaintiffs do note that HESI states that per

the Court’s earlier Orders, Plaintiffs herein cannot seek punitive damages against HESI. Plaintiffs

agree with HESI on this point, but do not agree they cannot have general maritime claims.

           Other than the issue related to treaties discussed above, Responding BP parties make no

argument, and therefore have waived, argument relating to failure to comply with OPA’s

procedural requirements. Therefore, general maritime law claims against non-Responsible parties,

and Responsible parties, are not displaced and survive in total.

IV.        All Defendants but Three Have Waived Certain Defenses

           Only the Responding BP parties that have complied with PTO 67 and HESI’s Joinder in

PTO 67 orders “Defendants shall file any dispositive motions as to the Remaining B1 Plaintiffs

identified in Exhibit 2 attached hereto within 30 days…” of February 5, 2019. (Doc. 25370). As



2
  The undersigned recognizes that Halliburton has joined Responding BP Parties’ Motion to Dismiss, but that Motion
addresses OPA causes of action, while Halliburton has been sued under principles of general maritime law. Therefore,
the claims against Halliburton should proceed.
     Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 10 of 11




mentioned above, only two defendants filed dispositive motions, and no Defendants filed answers

or other responsive pleadings as required by the rules of civil procedure. See, Fed. R. Civ. Pro. 12.

Accordingly, all Defendants who have not filed any dispositive motions have waived the defenses

set out in Fed. R. Civ. P. 12(b), or otherwise available to them—including but not limited to—lack

of standing under the Robins Dry Dock standard.

V.      Toups Cooperativa Claims are similar to the many other Cooperativa Claims filed by
        Other Law Firms, and they have not violated PTO 60/PTO 65.

        BP argues that the 41 Cooperativas (“Coops”) represented by Toups have calculated

damages by multiplying a damage number by the number of members of the Coop (Doc. 25477,

p. 6). Plaintiffs would show that all Coops (not just Toups Coop Plaintiffs), have a collective right

to fish in certain areas of the Mexican waters, as granted by the Republic of Mexico. Each Coop

acts as one body to obtain licenses, as well as report the catches of the entire Coop to the Mexican

government. The Coops also have the right to sue on behalf of its members (See Exhibit “1” –

Declaration of Horacio Jorge Antonio Polanco Carrillo – Attachments “B” and “B-1”). Further

the answers have been on file since April, 2018 and BP has never raised this issue for eleven (11)

months. Although the various Coops may have used a per fisherman calculation as an average to

calculate the damages of the individual Coops, the Coops do have damages and these 41 Plaintiffs

have different damages depending on the size of the Coop, but Plaintiffs will amend if the Court

believes it is necessary (although Plaintiffs do not believe they have violated PTO 65).

VI.     Conclusion

        The Responding BP Parties’ Dispositive Motion should be denied because the Mexican

Plaintiffs have demonstrated they have met the requirements of 33 U.S.C § 2707. Other Defendants

have violated PTO 67 by failing to timely respond, or to respond at all. Accordingly, nothing in
  Case 2:10-md-02179-CJB-DPC Document 25523 Filed 04/01/19 Page 11 of 11




these Mexican Plaintiffs’ Complaints should be disposed of by BP’s recent filings or otherwise.

Finally, Plaintiffs have not violated PTO 60/65.

                                       Respectfully submitted,

                                       WELLER, GREEN, TOUPS & TERRELL, L.L.P.
                                       Post Office Box 350
                                       Beaumont, Texas 77704
                                       (409) 838-0101
                                       Fax: (409) 832-8577
                                       Email: matoups@wgttlaw.com

                                       BY:         /s/ Mitchell A. Toups_____________________
                                                   MITCHELL A. TOUPS
                                                   STATE BAR NO. 20151600

                                     ATTORNEYS FOR PLAINTIFFS
